Citation Nr: 1827744	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  12-21 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to compensation under 38 U.S.C. 1151 for residuals of a cerebrovascular accident as a result of VA treatment in February 2007.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD


Shana z. Siesser, Counsel
INTRODUCTION

The Veteran served on active Navy service from August 1964 to August 1967

This matter comes before the Board of Veterans' Appeals from rating actions of the Department of Veterans Affairs (VA) Regional Office (RO).  The Los Angeles, California RO generally has jurisdiction of the claims folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As all the directives of the prior Board Remand were not fully complied with, additional development is needed.

Accordingly, the case is REMANDED for the following action:

1. The AOJ is instructed to comply with the Board's May 2017 remand directives.  The Veteran has now asserted that a Dr. Warner and a Dr. Wallace at the West LA VA Medical Center have evidence in support of his claim.  They should be contacted, with the Veteran's assistance as indicated, and requested to supply any records they have concerning this case.

2. The AOJ must attempt to obtain the complete hard-copy (paper) records for the Veteran's February 2007 admission, including original consent forms for surgery, anesthesia, procedures, and other care for which signed consent is required, clinical monitoring records, operative records, radiology-guided procedure records, medications administration records, and any other record of medical care rendered during that hospitalization, to include requesting records from the attending physician. All records should be uploaded into the electric file to the extent not currently done.  If the actual consent form for the procedure cannot be obtained, a copy of one associated with the research protocol, with certification that is the type that would have been used should be associated with the file.

3. If the paper record of the Veteran's February 2007 hospitalization is not obtained, or does not exist, or the record obtained does not include the documents discussed in this Remand, or otherwise appears incomplete, the AOJ should not return this claim to the Board without a full discussion of the attempts to obtain a complete record in a Memorandum of Unavailability signed by the administrative officer responsible for medical records at the VA Medical Center where the care was rendered. Specifically all attempts must be made to obtain the consent form for the PCI procedure. All pre-procedure records should be obtained. As noted, if records are unavailable a formal finding must be entered, and all attempts to obtain records should be documented in the file.
4. The RO should readjudicate the matter, if the benefits are not granted, a supplemental statement of the case should be issued and the Veteran and his representative should be provided with an opportunity to respond thereto.  The case should then be returned to the Board if in order.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




